--------------------------------------------------------------------------------

Exhibit 10.2






ORTHOFIX INTERNATIONAL N.V.
AMENDED AND RESTATED
2004 LONG-TERM INCENTIVE PLAN




1.             Purposes of the Plan


The purposes of the Plan are to provide an incentive to certain officers,
employees, directors and consultants of the Company and its Subsidiaries to
increase their interest in the Company’s success by offering them an opportunity
to obtain a proprietary interest in the Company through the grant of
equity-based awards.


2.             Definitions and Rules of Construction


(a)            Definitions.  For purposes of the Plan, the following capitalized
words shall have the meanings set forth below:


“Award” means an Option, Restricted Share Unit, Performance Share Unit,
Restricted Stock, Stock Appreciation Right or Other Award granted by the
Committee pursuant to the terms of the Plan.


“Award Document” means an agreement, certificate or other type or form of
document or documentation approved by the Committee which sets forth the terms
and conditions of an Award. An Award Document may be in written, electronic or
other media, may be limited to a notation on the books and records of the
Company and, unless the Committee requires otherwise, need not be signed by a
representative of the Company or a Participant.


“Board” means the Board of Directors of the Company.


“CEO” means the Chief Executive Officer of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan.


“Common Shares” means the Common Shares of the Company, par value $0.10 per
share, or such other class of shares or other securities as may be applicable
under Section 13(b) of the Plan.


“Company” means Orthofix International N.V. or any successor to substantially
all of its business.


“Effective Date” means the date on which the Plan is approved by the
shareholders of the Company.


“Eligible Individual” means an individual described in Section 4(a) of the Plan.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.


“Fair Market Value” means, as of any date that requires the determination of the
Fair Market Value of a Common Share under this Plan or any Award Document, the
value of a Common Share on such date of determination, calculated as follows:


 
(a)
If the Common Shares are then listed or admitted to trading on a stock exchange
which reports closing sale prices, the Fair Market Value shall be the closing
sale price on such date on such principal stock exchange on which the Common
Share is then listed or admitted to trading, or, if no closing sale price is
quoted on such day, then the Fair Market Value shall be the closing sale price
of the Common Share on such exchange on the next preceding day on which a
closing sale price is reported;


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

 
(b)
If the Common Shares are not then listed or admitted to trading on a stock
exchange which reports closing sale prices, the Fair Market Value shall be the
average of the closing bid and asked prices of the Common Share in the
over-the-counter market on such date; or



 
(c)
If neither (a) nor (b) is applicable as of such date, then the Fair Market Value
shall be determined by the Committee in good faith using any reasonable method
of evaluation, which determination shall be conclusive and binding on all
interested parties.



For the avoidance of doubt, when approving or authorizing an Award, the
Committee can provide for the grant of an Award at a future date and in such
event the determination of Fair Market Value as required under this Plan shall
be as of such date of grant (or similar phrase).


“Incentive Stock Option” means an Option that is intended to comply with the
requirements of Section 422 of the Code or any successor provision thereto.


“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements of Section 422 of the Code or any successor provision thereto.


“Option” means an Incentive Stock Option or Nonqualified Stock Option granted
pursuant to Section 7 of the Plan.


“Other Award” means any form of Award other than an Option, Restricted Share
Unit, Performance Share Unit, Restricted Stock or Stock Appreciation Right
granted pursuant to Section 11 of the Plan.


“Participant” means an Eligible Individual who has been granted an Award under
the Plan.


“Performance Period” means the period established by the Committee and set forth
in the applicable Award Document over which Performance Targets are measured.


“Performance Share Unit” means a right to receive a Target Number of Common
Shares (or cash, if applicable) payable at the end of a Performance Period,
subject to the Participant’s continued employment and the achievement of the
applicable Performance Targets, granted pursuant to Section 9 of the Plan.


“Performance Target” means the targets established by the Committee and set
forth in the applicable Award Document.


“Permitted Transferees” has the meaning set forth in Section 12(a) of the Plan.


“Plan” means the Orthofix International N.V. Amended and Restated 2004 Long-Term
Incentive Plan, as further amended and restated and as described herein.


“Plan Limit” has the meaning set forth in Section 5(a)(iii) of the Plan.


“Prior Plan” means the Orthofix International N.V. Staff Share Option Plan.


“Restricted Share Unit” means a right to receive a Common Share (or cash, if
applicable) in the future, subject to time vesting and the Participant’s
continued employment with the Company, granted pursuant to Section 8(a) of the
Plan.


“Restricted Stock” means Common Shares, subject to vesting (whether time or
performance based) and the Participant’s continued employment with, or service
to, the Company, granted pursuant to Section 8(b) of the Plan.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Common Shares granted pursuant to Section 10 of the Plan.


“Subsidiary” means (i) a domestic or foreign corporation or other entity with
respect to which the Company, directly or indirectly, has the power, whether
through the ownership of voting securities, by contract or otherwise, to elect
at least a majority of the members of such corporation’s board of directors or
analogous governing body or (ii) any other domestic or foreign corporation or
other entity in which the Company, directly or indirectly, has an equity or
similar interest and which the Committee designates as a Subsidiary for purposes
of the Plan.  For purposes of determining eligibility for the grant of Incentive
Stock Options under the Plan, the term “Subsidiary” shall be defined in the
manner required by Section 424(f) of the Code.


“Target Number” means the target number of Common Shares established by the
Committee and set forth in the applicable Award Document.


(b)            Rules of Construction.  The masculine pronoun shall be deemed to
include the feminine pronoun and the singular form of a word shall be deemed to
include the plural form, unless the context requires otherwise.  Unless the text
indicates otherwise, references to sections are to sections of the Plan.


3.             Administration


(a)            Committee.  The Plan shall be administered by the Committee,
which shall have full power and authority, subject to the express provisions
hereof, to:


 
(i)
select the Participants from the Eligible Individuals;



 
(ii)
grant Awards in accordance with the Plan;



 
(iii)
determine the number of Common Shares subject to each Award or the cash amount
payable in connection with an Award;



 
(iv)
determine the terms and conditions of each Award, including, without limitation,
those related to term, vesting, forfeiture, payment, settlement, exercisability,
Performance Periods, Performance Targets, Target Numbers, and the effect, if
any, of a Participant’s termination of employment with the Company or any of its
Subsidiaries or a change in control of the Company, and including the authority
to amend the terms and conditions of an Award after the granting thereof to a
Participant in a manner that is not, without the consent of the Participant,
prejudicial to the rights of such Participant in such Award;



 
(v)
specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;



 
(vi)
construe and interpret any Award Document delivered under the Plan;



 
(vii)
prescribe, amend and rescind rules and procedures relating to the Plan;



 
(viii)
employ such legal counsel, independent auditors and consultants as it deems
desirable for the administration of the Plan and to rely upon any opinion or
computation received therefrom;



 
(ix)
vary the terms of Awards to take account of tax, securities law and other
regulatory requirements of foreign jurisdictions; and



 
(x)
make all other determinations and take any other action desirable or necessary
to interpret, construe or implement properly the provisions of the Plan or any
Award Document.


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(b)            Prohibition on Repricing.  The Committee and/or the Board may
neither (a) amend any Option or Stock Appreciation Right to reduce its initial
exercise or grant price, nor (b) cancel or replace any Option or Stock
Appreciation Right with Options or Stock Appreciation Rights having a lower
exercise or grant price, without the approval of the shareholders of the
Company.


(c)            Plan Construction and Interpretation.  The Committee shall have
full power and authority, subject to the express provisions hereof, to construe
and interpret the Plan.


(d)            Determinations of Committee Final and Binding.  All
determinations by the Committee in carrying out and administering the Plan and
in construing and interpreting the Plan shall be final, binding and conclusive
for all purposes and upon all persons interested herein.


(e)            Delegation of Authority.  The Committee may designate one or more
of its members or the Chief Executive Officer and Chief Financial Officer to
carry out its responsibilities under such conditions or limitations as it may
set, except that the Committee may not delegate its authority with regard to
Awards (including decisions concerning the timing, pricing and amount of Common
Shares subject to an Award) granted to Eligible Individuals (i) who are officers
or directors for purposes of Section 16(b) of the Exchange Act or (ii) whose
compensation for such fiscal year may be subject to the limit on deductible
compensation pursuant to Section 162(m) of the Code.


(f)             Liability of Committee.  No member of the Board or Committee,
the CEO, or any officer or employee of the Company to whom any duties or
responsibilities are delegated hereunder shall be liable for any action or
determination made in connection with the operation, administration or
interpretation of the Plan and the Company shall indemnify, defend and hold
harmless each such person from any liability arising from or in connection with
the Plan, except where such liability results directly from such person’s fraud,
willful misconduct or failure to act in good faith.  In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon information and advice furnished by the Company’s officers, the
Company’s accountants, the Company’s counsel and any other party the Committee
deems necessary, and no member of the Committee shall be liable for any action
taken or not taken in reliance upon any such advice.


(g)            Action by the Board.  Anything in the Plan to the contrary
notwithstanding, any authority or responsibility that, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board.


4.             Eligibility


(a)            Eligible Individuals.  Awards may be granted to officers,
employees, directors and consultants of the Company or any of its Subsidiaries.
The Committee shall have the authority to select the persons to whom Awards may
be granted and to determine the number and terms of Awards to be granted to each
such Participant. Under this Plan, references to “employment,” “employed,” etc.
include Participants who are consultants of the Company or its Subsidiaries.


(b)            Grants to Participants.  The Committee shall have no obligation
to grant any Eligible Individual an Award or to designate an Eligible Individual
as a Participant solely by reason of such Eligible Individual having received a
prior Award or having been previously designated as a Participant.  The
Committee may grant more than one Award to a Participant and may designate an
Eligible Individual as a Participant for overlapping periods of time.


5.             Common Shares Subject to the Plan


(a)            Plan Limit.  The maximum number of shares of Common Shares that
may be awarded for all purposes under the Plan shall be the aggregate of:


 
(i)
3,100,000 shares;



 
(ii)
the number of shares available for future awards under the Prior Plan as of the
Effective Date of original shareholder approval on June 29, 2004; and


 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

 
(iii)
any shares corresponding to an award, or portion thereof, under the Prior Plan
that is forfeited or expires for any reason without having been exercised or
settled after the Effective Date of original shareholder approval on June 29,
2004 (collectively, the “Plan Limit”).



Shares issued upon exercise of Awards may be either authorized and unissued
shares or shares held by the Company in its treasury.


(b)            Rules Applicable to Determining Shares Available for
Issuance.  For purposes of determining the number of Common Shares that remain
available for issuance under the Plan, the number of Common Shares corresponding
to Awards under the Plan that are forfeited or expire for any reason without
having been exercised or settled shall be added back to the Plan Limit and again
be available for the grant of Awards.


(c)            Special Limits.  Anything to the contrary in Section 5(a) above
notwithstanding, but subject to Section 13(b), the following special limits
shall apply to Common Shares available for Awards under the Plan:


 
(i)
the maximum number of Common Shares that, in the aggregate, may be subject to
Restricted Share Units payable in Common Shares, Performance Share Units payable
in Common Shares, Restricted Stock, and Other Awards payable in Common Shares
shall equal 400,000 shares; provided, however, that following June 19, 2008, in
no event shall the number of Common Shares that may thereafter be awarded as
Restricted Share Units payable in Common Shares, Performance Share Units payable
in Common Shares, Restricted Stock, and Other Awards payable in Common Shares
exceed 100,000 shares (but, for the avoidance of doubt, nothing in this proviso
shall in any way affect or limit the number of Restricted Share Units payable in
Common Shares, Performance Share Units payable in Common Shares, Restricted
Stock, and Other Awards payable in Common Shares granted prior to such date, all
of which may and shall remain outstanding in accordance with their terms, in
addition to the 100,000 shares of such Awards that may be awarded hereby);



 
(ii)
the maximum number of Common Shares that may be subject to Options or Stock
Appreciation Rights granted to any Eligible Individual in any calendar year
shall equal 200,000 shares, plus any shares which were available under this
Section 5(c)(ii) for Awards to such Eligible Individual in any prior calendar
year but which were not covered by such Awards; and



 
(iii)
the maximum number of Common Shares that may be subject to Restricted Share
Units, Performance Share Units, Restricted Stock, or Other Awards granted to any
Eligible Individual in any calendar year shall equal 200,000 shares, plus any
shares which were available under this Section 5(c)(iii) for Awards to such
Eligible Individual in any prior calendar year but which were not covered by
such Awards.



6.             Awards in General


(a)            Types of Awards.  Awards under the Plan may consist of Options,
Restricted Share Units, Performance Share Units, Restricted Stock, Stock
Appreciation Rights and Other Awards.  Any Award described in Sections 7 through
11 of the Plan may be granted singly or in combination or tandem with any other
Awards, as the Committee may determine.  Awards under the Plan may be made in
combination with, in replacement of, or as alternatives to awards or rights
under any other compensation or benefit plan of the Company, including the plan
of any acquired entity.


(b)            Terms Set Forth in Award Document.  The terms and conditions of
each Award shall be set forth in an Award Document in a form approved by the
Committee for such Award, which shall contain terms and conditions not
inconsistent with the Plan.  The terms of Awards may vary among Participants and
the Plan does not impose upon the Committee any requirement to make Awards
subject to uniform terms. Accordingly, the terms of individual Award Documents
may vary.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(c)            Minimum Vesting Requirements.  All Awards shall be subject to the
following minimum vesting requirements:


 
(i)
An Award that is not intended to be “performance-based compensation” (as
described below in Section 6(g)) shall vest or the restrictions applicable to
such Award shall lapse, as the case may be, no sooner than a rate of thirty
three and one-third percent (33 1/3%) per year on each of the first (1st),
second (2nd) and third (3rd) anniversaries of the date of grant; provided,
however, that the exercisability of any portion of an Award relating to a
fractional share shall be deferred until such time, if any, that such portion
can be exercised as a whole Common Share.



 
(ii)
An Award that is intended to be “performance-based compensation” (as described
below in Section 6(g)) shall vest or the restrictions applicable to such Award
shall lapse, as the case may be, no sooner than twelve (12) months following the
date of grant.



Notwithstanding any of the foregoing, the Committee may, in its sole discretion,
accelerate the vesting or the lapse of restrictions of an Award in the event of
a Participant’s termination of employment or in connection with a change in
control of the Company in accordance with Section 6(d).

 
(d)            Termination of Employment and Change in Control.  The Committee
shall specify at or after the time of grant of an Award the provisions governing
the disposition of an Award in the event of a Participant’s termination of
employment with the Company or any of its Subsidiaries.  In connection with a
Participant’s termination of employment, the Committee shall have the discretion
to accelerate the vesting, exercisability or settlement of, eliminate the
restrictions and conditions applicable to, or extend the post-termination
exercise period of an outstanding Award, which provisions may be specified in
the applicable Award Document or determined at a subsequent time. Similarly, the
Committee shall have full authority to determine the effect, if any, of a change
in control of the Company on the vesting, exercisability, settlement, payment or
lapse of restrictions applicable to an Award, which effect may be specified in
the applicable Award Document or determined at a subsequent time.


(e)            Dividends and Dividend Equivalents.  The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award, which payments can
either be paid currently or deemed to have been reinvested in Common Shares, and
can be made in Common Shares, cash or a combination thereof, as the Committee
shall determine.


(f)            Rights of a Shareholder.  A Participant shall have no rights as a
shareholder with respect to Common Shares covered by an Award until the date the
Participant or his nominee becomes the holder of record of such shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to such date, except as provided in Section 13(b).


(g)            Performance-Based Awards.  The Committee may determine whether
any Award under the Plan is intended to be “performance-based compensation” as
that term is used in Section 162(m) of the Code.  Any such Awards designated to
be “performance-based compensation” shall be conditioned on the achievement of
one or more Performance Targets, to the extent required by Section 162(m) of the
Code.  The Performance Targets that may be used by the Committee for such Awards
will be based on measurable and attainable financial goals for the Company, one
or more of its operating divisions or Subsidiaries or any combination of the
above such as net income, net revenue, cash flow, operating margin, operating
revenue, pre-tax income, pre-tax operating income, operating income growth,
return on assets, total shareholder return, share price, return on equity,
diluted earnings per share or earnings per share growth, or a combination
thereof as selected by the Committee, and quantifiable non-financial goals. Each
Participant is assigned a Target Number payable if Performance Targets are
achieved.  If a Participant’s performance exceeds such Participant’s Performance
Targets, Awards may be greater than the Target Number, but may not exceed 200%
of such Participant’s Target Number.  The Committee retains the right to reduce
any Award if it believes that individual performance does not warrant the Award
calculated by reference to the result.  In the event that all members of the
Committee are not “outside directors” as that term is defined in Section 162(m)
of the Code, the grant and terms of Awards intended to qualify as
“performance-based compensation” will be made by a subcommittee of the Committee
consisting of two or more “outside directors” for purposes of Section 162(m) of
the Code.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(h)            Awards to Non-Employee Directors.  Each member of the Board who
is not an employee of the Company or any of its Subsidiaries shall be granted:


 
(i)
an Award of 30,000 Options on the date of such director’s first election to the
Board, which Award shall vest or the restrictions applicable to such Award shall
lapse, as the case may be, at the rate of 6,000 Common Shares per year on each
of the first five (5) anniversaries of the date of grant, provided that the
director is still a member of the Board on each such anniversary; and



 
(ii)
an annual Award of 5,000 Options on the date of such director’s re-election or
re-appointment to the Board, which Award shall vest or the restrictions
applicable to such Award shall lapse, as the case may be, in accordance with
Section 6(c) above, provided that the director is still a member of the Board on
the date(s) referenced in Section 6(c).



Nothing in this Section 6(h) shall prevent additional grants of Awards to
non-employee directors that also serve as consultants to the Company or any of
its Subsidiaries or are executive officers of the Company.


7.             Terms and Conditions of Options


(a)            General.  The Committee, in its discretion, may grant Options to
eligible Participants subject to the terms and conditions herein and shall
determine whether such Options shall be Incentive Stock Options or Nonqualified
Stock Options.  Each Option shall be evidenced by an Award Document that shall
expressly identify the Option as an Incentive Stock Option or Nonqualified Stock
Option, and be in such form and contain such provisions as the Committee shall
from time to time deem appropriate.


(b)            Exercise Price.  The exercise price of an Option shall not be
less than 100% of the Fair Market Value per share on the date of grant.  Payment
of the exercise price of an Option shall be made in any form approved by the
Committee at the time of grant.


(c)            Term.  An Option shall be effective for such term as shall be
determined by the Committee and as set forth in the Award Document relating to
such Option, and the Committee may extend the term of an Option after the time
of grant; provided, however, that the term of an Option may in no event extend
beyond the tenth anniversary of the date of grant of such Option.


(d)            Incentive Stock Options.  The exercise price per share of an
Incentive Stock Option may not be less than 100% of the Fair Market Value per
share on the date of grant.  No Incentive Stock Option may be issued pursuant to
the Plan to any individual who, at the time the Incentive Stock Option is
granted, owns stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any of its Subsidiaries, unless (i)
the exercise price determined as of the date of grant is at least 110% of the
Fair Market Value on the date of grant of the Common Shares subject to such
Incentive Stock Option and (ii) the Incentive Stock Option is not exercisable
more than five years from the date of grant thereof.  No Participant shall be
granted any Incentive Stock Option which would result in such Participant
receiving a grant of Incentive Stock Options that would have an aggregate Fair
Market Value in excess of $100,000, determined as of the time of grant, that
would be exercisable for the first time by such Participant during any calendar
year.  The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.


8.             Terms and Conditions of Restricted Share Units and Restricted
Stock


(a)            Restricted Share Units.  The Committee is authorized to grant
Restricted Share Units to Eligible Individuals subject to the terms and
conditions herein.  A Restricted Share Unit shall entitle a Participant to
receive, subject to the terms, conditions and restrictions set forth in the Plan
and applicable Award Document, one or more Common Shares in consideration of the
Participant’s employment with the Company or any of its Subsidiaries.  If and
when the forfeiture provisions lapse, the Restricted Share Units shall become
Common Shares owned by the corresponding Participant or, at the sole discretion
of the Committee, cash, or a combination of cash and Common Shares, with a value
equal to the Fair Market Value of the shares at the time of payment.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(b)            Restricted Stock.  The Committee is authorized to grant
Restricted Stock to Eligible Individuals subject to the terms and conditions
herein.  Each grant of Restricted Stock shall be subject to the terms,
conditions and restrictions set forth in the applicable Award Document, which
shall specify the conditions upon which are conditioned the grant, vesting or
issuance of Restricted Stock and the purchase price of the Restricted Stock (if
any).


9.             Terms and Conditions of Performance Share Units


The Committee is authorized to grant Performance Share Units to Eligible
Individuals subject to the terms and conditions herein.  A Performance Share
Unit shall entitle a Participant to receive, subject to the terms, conditions
and restrictions set forth in the Plan and applicable Award Document, a Target
Number of Common Shares based upon the achievement of Performance Targets over
the applicable Performance Period.  At the sole discretion of the Committee,
Performance Share Units shall be settled through the delivery of Common Shares
or cash, or a combination of cash and Common Shares, with a value equal to the
Fair Market Value of the Common Shares as of the last day of the applicable
Performance Period.


10.           Stock Appreciation Rights


(a)            General.  The Committee is authorized to grant Stock Appreciation
Rights to Eligible Individuals subject to the terms and conditions herein.  A
Stock Appreciation Right shall entitle a Participant to receive, upon
satisfaction of the conditions to payment specified in the applicable Award
Document, an amount equal to the excess, if any, of the Fair Market Value on the
exercise date of the number of Common Shares for which the Stock Appreciation
Right is exercised, over the exercise price for such Stock Appreciation Right
specified in the applicable Award Document.  The exercise price per share of
Common Shares covered by a Stock Appreciation Right shall be fixed by the
Committee at the time of grant or, alternatively, shall be determined by a
method specified by the Committee at the time of grant, provided, however, that
the exercise price of a Stock Appreciation Right shall not be less than 100% of
the Fair Market Value per share on the date of grant. At the sole discretion of
the Committee, payments to a Participant upon exercise of a Stock Appreciation
Right may be made in cash or Common Shares, or in a combination of cash and
Common Shares, having an aggregate Fair Market Value as of the date of exercise
equal to such cash amount.  No Award of a Stock Appreciation Right shall extend
beyond the tenth anniversary of its date of grant.


(b)            Stock Appreciation Rights in Tandem with Options.  A Stock
Appreciation Right granted in tandem with an Option may be granted either at the
same time as such Option or subsequent thereto.  If granted in tandem with an
Option, a Stock Appreciation Right shall cover the same number of Common Shares
as covered by the Option (or such lesser number of shares as the Committee may
determine) and shall be exercisable only at such time or times and to the extent
the related Option shall be exercisable, and shall have the same term and
exercise price as the related Option.  Upon exercise of a Stock Appreciation
Right granted in tandem with an Option, the related Option shall be canceled
automatically to the extent of the number of shares covered by such exercise;
conversely, if the related Option is exercised as to some or all of the shares
covered by the tandem grant, the tandem Stock Appreciation Right shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise.


11.           Other Awards


Subject to the terms and conditions herein, the Committee shall have the
authority to specify the terms and provisions of other forms of equity-based or
equity-related Awards not described above that the Committee determines to be
consistent with the purpose of the Plan and the interests of the Company, which
Awards may provide for cash payments based in whole or in part on the value or
future value of Common Shares, for the acquisition or future acquisition of
Common Shares, or any combination thereof.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

12.           Certain Restrictions


(a)            Transfers.  Unless the Committee determines otherwise on or after
the date of grant, no Award shall be transferable other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order;
provided, however, that the Committee may, in its discretion and subject to such
terms and conditions as it shall specify, permit the transfer of an Award for no
consideration to a Participant’s family members or to one or more trusts or
partnerships established in whole or in part for the benefit of one or more of
such family members (collectively, “Permitted Transferees”).  Any Award
transferred to a Permitted Transferee shall be further transferable only by will
or the laws of descent and distribution or, for no consideration, to another
Permitted Transferee of the Participant.  The Committee may in its discretion
permit transfers of Awards other than those contemplated by this Section 12(a).


(b)            Award Exercisable Only by Participant.  During the lifetime of a
Participant, an Award shall be exercisable only by the Participant or by a
Permitted Transferee to whom such Award has been transferred in accordance with
Section 12(a).  The grant of an Award shall impose no obligation on a
Participant to exercise or settle the Award.


13.           Recapitalization or Reorganization


(a)            Authority of the Company and Shareholders.  The existence of the
Plan, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Shares or the rights
thereof or which are convertible into or exchangeable for Common Shares, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


(b)            Change in Capitalization.  Notwithstanding any provision of the
Plan or any Award Document, the number and kind of shares authorized for
issuance under Section 5, including the maximum number of shares available under
the special limits provided for in Section 5(c), shall be equitably adjusted in
the sole discretion of the Committee in the event of a stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, extraordinary
dividend, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase Common Shares at a price substantially below Fair
Market Value or other similar corporate event affecting the Common Shares in
order to preserve, but not increase, the benefits or potential benefits intended
to be made available under the Plan.  In addition, upon the occurrence of any of
the foregoing events, the number of outstanding Awards and the number and kind
of shares subject to any outstanding Award and the exercise price per share, if
any, under any outstanding Award shall be equitably adjusted (including by
payment of cash to a Participant) in the sole discretion of the Committee in
order to preserve the benefits or potential benefits intended to be made
available to Participants granted Awards.  Such adjustments shall be made by the
Committee, in its sole discretion, whose determination as to what adjustments
shall be made, and the extent thereof, shall be final.  Unless otherwise
determined by the Committee, such adjusted Awards shall be subject to the same
restrictions and vesting or settlement schedule to which the underlying Award is
subject.


14.           Term of the Plan


Unless earlier terminated pursuant to Section 16, the Plan shall terminate on
the 10th anniversary of the Effective Date, except with respect to Awards then
outstanding.  No Awards may be granted under the Plan after the 10th anniversary
of the Effective Date.


15.           Effective Date


The Plan shall become effective on the Effective Date; provided, however, that,
if the Plan is not approved by the shareholders upon submission to them for
approval, the Plan shall be void ab initio and of no further force and effect.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

16.           Amendment and Termination


Notwithstanding anything herein to the contrary, the Board may, at any time,
terminate or, from time to time, amend, modify or suspend the Plan; provided,
however, that no termination, amendment, modification or suspension of the Plan
shall materially and adversely alter or impair the rights of a Participant in
any Award previously made under the Plan without the consent of the holder
thereof except as otherwise provided in Section 19, and no amendment which
increases the Plan Limit shall be effective without shareholder approval.


17.           Electronic Administration


Notwithstanding anything to the contrary contained in the Plan, Award Documents,
notices and other elections under this Plan may be delivered or made
electronically, in the discretion of the Committee.  In addition, in the
discretion of the Committee, shares otherwise deliverable under the Plan may be
delivered or otherwise evidenced through book entry or other electronic format
without the need to deliver an actual share certificate; provided, however, an
actual share certificate shall be delivered if requested by the Participant.


18.           Miscellaneous


(a)            Tax Withholding.  The Company or a Subsidiary, as appropriate,
may require any individual entitled to receive a payment in respect of an Award
to remit to the Company, prior to such payment, an amount sufficient to satisfy
any applicable tax withholding requirements. In the case of an Award payable in
Common Shares, the Company or a Subsidiary, as appropriate, may permit such
individual to satisfy, in whole or in part, such obligation to remit taxes by
directing the Company to withhold shares that would otherwise be received by
such individual or to repurchase shares that were issued to such individual to
satisfy the minimum statutory withholding rates for any applicable tax
withholding purposes, in accordance with all applicable laws and pursuant to
such rules as the Committee may establish from time to time.  The Company or a
Subsidiary, as appropriate, shall also have the right to deduct from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Award) any applicable taxes required to be withheld with
respect to such payments.


(b)            No Right to Awards or Employment.  No person shall have any claim
or right to receive Awards under the Plan. Neither the Plan, the grant of Awards
under the Plan, nor any action taken or omitted to be taken under the Plan shall
be deemed to create or confer on any Eligible Individual any right to be
retained in the employ of the Company or any Subsidiary or other affiliate
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary or other affiliate thereof to terminate the employment of such
Eligible Individual at any time.


(c)            Section 16(b) of the Exchange Act.  The Plan is intended to
comply in all respects with Section 16(b) of the Exchange Act. Notwithstanding
anything contained in the Plan or any Award Document under the Plan to the
contrary, if the consummation of any transaction under the Plan, or the taking
of any action by the Committee in connection with a change in control of the
Company, would result in the possible imposition of liability on a Participant
pursuant to Section 16(b) of the Exchange Act, the Committee shall have the
right, in its sole discretion, but shall not be obligated, to defer such
transaction or the effectiveness of such action to the extent necessary to avoid
such liability, but in no event for a period longer than 180 days.


(d)            Section 162(m) of the Code.  The Plan is intended to comply in
all respects with Section 162(m) of the Code.


(e)            Awards to Individuals Subject to Non-U.S. Jurisdictions.  To the
extent that Awards under the Plan are awarded to individuals who are domiciled
or resident outside of the United States or to persons who are domiciled or
resident in the United States but who are subject to the tax laws of a
jurisdiction outside of the United States, the Committee may adjust the terms of
the Awards granted hereunder to such persons (i) to comply with the laws of such
jurisdiction and (ii) to permit the grant of the Award not to be a taxable event
to the Participant.  The authority granted under the previous sentence shall
include the discretion for the Committee to adopt, on behalf of the Company, one
or more sub-plans applicable to separate classes of Eligible Individuals who are
subject to the laws of jurisdictions outside of the United States.

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

(f)            Securities Law Restrictions.  An Award may not be exercised or
settled and no Common Shares may be issued in connection with an Award unless
the issuance of such shares has been registered under the Securities Act of
1933, as amended, and qualified under applicable state “blue sky” laws and any
applicable foreign securities laws, or the Company has determined that an
exemption from registration and from qualification under such state “blue sky”
laws is available. The Committee may require each Participant purchasing or
acquiring Common Shares pursuant to an Award under the Plan to represent to and
agree with the Company in writing that such Eligible Individual is acquiring the
Common Shares for investment purposes and not with a view to the distribution
thereof. All certificates for Common Shares delivered under the Plan shall be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the Common Shares
are then listed, and any applicable securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


(g)            Award Document.  In the event of any conflict or inconsistency
between the Plan and any Award Document, the Plan shall govern and the Award
Document shall be interpreted to minimize or eliminate any such conflict or
inconsistency.


(h)            Application of Funds.  The proceeds received by the Company from
the sale of Common Shares pursuant to Awards will be used for general corporate
purposes.


(i)             Governing Law.  The Plan and all agreements entered into under
the Plan shall be construed in accordance with and governed by the laws of the
State of New York and without giving effect to principles of conflicts of laws.


(j)             No Employment Relationship.  For purposes of this Plan, any
Award Document or any applicable law, rule or regulation, under all
circumstances consultants shall be independent contractors and not employees of
the Company or any of its Subsidiaries, as applicable.  With respect to
consultants, notwithstanding the last sentence of Section 4(a) or any similar
concept embodied herein, nothing in this Plan or in any Award Document shall
imply or create any employer-employee relationship between the Company or any of
its Subsidiaries and any consultant (whether as an Eligible
Individual,  Participant or otherwise), nor entitle such consultant to any
rights or benefits otherwise available to employees of the Company or any of its
Subsidiaries.


19.           Compliance with Code Section 409A


To the extent that the Committee determines that any Award granted under the
Plan is subject to Code Section 409A, the applicable Award Documents shall
incorporate the terms and conditions necessary to avoid the consequences
specified in Code Section 409A(a)(1).  To the extent applicable, the Plan and
Award Documents shall be interpreted and construed in compliance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.  Notwithstanding any provision of the Plan to the
contrary other than Section 16, in the event that the Board determines that any
Award may be subject to Code Section 409A, the Board may, without the consent of
Participants, including the affected Participant, adopt such amendments to the
Plan and the applicable Award Documents or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to (i)
exempt the Award from Code Section 409A or (ii) comply with the requirements of
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.
 
 

--------------------------------------------------------------------------------